  Case 1:21-cr-00059-LAP Document 2 Filed 01/28/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUT HERN DISTRICT OF NEW YORK
                                             X


UNITED STATES OF AMERI CA
                                                          SEALED INDICTMENT
          -v-
                                                          21 Cr.
DEREK JONES ,

                Defendant .                  2 1 CRIM 059
                                                 -" ./L

                                -    -   -   X


                               COUNT ONE
                              (Wire Fraud)

     The Grand Jury charges :

                                    Overview

     1.    As set forth more fully below , from at least in or

about 2012 through at least in or about 2019 , DEREK JONES , the

defendant , ran an investment fraud scheme that defrauded victims

out of at least approximately $4.5 million .              JONES , an attorney

licensed in California at all times relevant to this Indictment ,

solicited and obtained the investments for various companies and

investment funds he controlled , including entities related to

the purported real estate development and investment firm

BlueRidge Realty ("BlueRidge " ) and to the purported venture

capital firm Realize Holdings ("Realize " ) .

     2.    To induce victims to invest , DEREK JONES , the

defendant , routinely made materially false oral and written



                                         1
  Case 1:21-cr-00059-LAP Document 2 Filed 01/28/21 Page 2 of 9




statements , including lies about the assets of BlueRidge and

Realize .   For example :

            a.   On or about February 9 , 2016 , JONES sent an

individual ( " Investor Victim- 1") a BlueRidge "Investor Bulletin"

brochure dated year - end 2015 .     The brochure claimed , among other

things , that construction was underway on a "wellness-inspired

resort village" on a particular BlueRidge property in Washington

State ("The Washington State Property"), and that BlueRidge

expected to begin selling residential units on the site later in

2016.   In fact , however, neither BlueRidge nor JONES owned or

controlled the Washington State Property , let alone had begun

developing the property into a "resort village."           In or about

March 2016 , based at least in part on false representations made

by or at the direction of JONES, Investor Victim-1 and Investor

Victim- l ' s spouse invested approximately $200 , 000 in BlueRidge .

            b.   On or about February 1 , 2018 , JONES sent another

ihdividual ("Investor Victim-2 " ) what appeared to be an account

statement for a particular bank account held by a Realize entity

("Realize Bank Account-1 " ).      According to the account statement ,

Realize Bank Account-1 had a balance of more than $7 million as

of on or about January 31, 2018 .         In fact , however , Realize Bank

Account-1 had a negative balance of approximately $268.71 as of

on or about January 31 , 2018 .      On or about February 6 , 2018 ,


                                      2
   Case 1:21-cr-00059-LAP Document 2 Filed 01/28/21 Page 3 of 9




based at least in part on false representations made by or at

the direction of JONES , Investor Victim-2 invested approximately

$25 , 000 in Realize .

     3.    Without investors '   knowledge or authorization, DEREK

JONES , the defendant , misappropriated investments and used the

misappropriated funds to , among other things , transfer funds to

himself or relatives , pay tuition for a private school attended

by one or more of his children , and make Ponzi - like payments to

other investors .

     4.    To prolong and conceal the fraud scheme , DEREK JONES ,

the defendant , regularly told lies designed to avoid meetings

with or inquiries from victims .        For example , in explaining his

failure to respond promptly to questions or his reason for

postponing an upcoming meeting, JONES falsely told different

investors - -on different occasions--that one of his relatives was

in poor health .

     5.    During and in relation to the investment fraud scheme ,

DEREK JONES ,   the defendant, used , without authorization , the

names of other individuals to communicate via email with

investors and thus foster the illusion that JONES ' s companies

were viable operations with real employees .        For example :

           a.      In or about 2016 , JONES sent investors emails

purportedly from a BlueRidge employee ("Identity Theft Victim-


                                    3
    Case 1:21-cr-00059-LAP Document 2 Filed 01/28/21 Page 4 of 9




1 " ).    Identity Theft Victim- 1 had occasionally worked for JONES

as a bookkeeper from in or about 2013 until in or about

September 2015 , but did not send emails to JONES ' s investors or

even work for JONES or BlueRidge when the emails purportedly

from Identity Theft Victim-1 were sent in or about 2016 .

Identity Theft Victim-1 did not authorize JONES to assume

Identity Theft Victim-l ' s identity in commun i cations with

investors.

              b.     In or about 2017 and 2018 , JONES sent investors

emails purportedly from a Realize employee ("Identity Theft

Victim- 2") .      Identity Theft Victim-2 had worked for JONES as a

part-time personal assistant in or about 2015 and 2016 , but did

not send emails to JONES ' s investors or even work for JONES or

Realize when the emails purportedly from Identity Theft Victim- 2

were sent in or about 2017 and 2018 .       Identity Theft Victim- 2

did not authorize JONES to assume Identity Theft Victim-2 ' s

identity in communications with investors.

                            statutory Allegations

         6.   From at least in or about 2012 through at least in or

about 2019 , in the Southern District of New York and elsewhere ,

DEREK JONES , the defendant , willfully and knowingly, having

devised and intending to devise a scheme and artifice to

defraud , and for obtaining money and property by means of false


                                      4
   Case 1:21-cr-00059-LAP Document 2 Filed 01/28/21 Page 5 of 9




and fraudulent pretenses , representations , and promises ,

transmitted and caused to be transmitted by means of wire ,

radio , and television communication in interstate and foreign

commerce , writings , signs , signals , pictures , and sounds for the

purpose of executing such scheme and artifice , to wit , JONES

fraudulently induced investors to send funds to entities he

controlled , including by misrepresenting what assets his

companies and investment funds held and how invested funds would

be used , and in connection therewith and in furtherance thereof ,

JONES transmitted and caused to be transmitted interstate wire

transfers and emails, including wire transfers and emails

through the Southern District of New York .

           (Title 18 , United States Code , Sections 1343 and 2 . )

                                 COUNT TWO
                        (Aggravated Identity Theft)

      The Grand Jury further charges :

      7.      The allegations in paragraphs 1 through 5(b) of this

Indictment are repeated and realleged as if fully set forth

herein .

      8.      In or about 2016 , in the Southern District of New York

and elsewhere , DEREK JONES, the defendant , knowingly

transferred , possessed , and used , without lawful authority, a

means of identification of another person , during and in

relation to a felony violation enumerated in Title 18 , United
                                      5
   Case 1:21-cr-00059-LAP Document 2 Filed 01/28/21 Page 6 of 9




States Code , Section 1028A(c) , to wit , in co n nection with the

wire fraud offense charged in Count One of this Indictment ,

JONES transferred , possessed , and used, and aided and abetted

the same , without lawful authority , the name and ident i ty of

Identity Theft Victim- 1 , an individual JONES had previously

employed as a part-time bookkeeper .

           (Title 18 , United States Code , Sections 1028A(a) (1) ,
                       1028A(b) , 1028A(c)(5) , and 2 . )

                                COUNT THREE
                        (Aggravated Identity Theft)

      The Grand Jury further charges :

      9.      The allegations in paragraphs 1 through S(b ) of this

Indictment are repeated and realleged as if fully set forth

herein .

      10 .    From at least in or about 2017 until at least in or

about 2018 , in the Southern District of New York and elsewhere ,

DEREK JONES , the defendant , knowingly transferred , possessed ,

and used , without lawful authority , a means of identification of

another person , during and in relation to a felony violation

enumerated in Title 18 , United States Code , Section 1028A(c) , to

wit , in connection with the wire fraud offense charged in Count

One of this Indictment , JONES transferred , possessed , and used,

and aided and abetted the same , without lawful authority , the




                                      6
   Case 1:21-cr-00059-LAP Document 2 Filed 01/28/21 Page 7 of 9




name and identity of Identity Theft Victim-2 , an individual

JONES had previously employed as a part - time personal assistant .

          (Title 18 , United States Code , Sections 1028A(a) (1) ,
                      1028A(b) , 1028A(c) (5) , and 2 . )

                           FORFEITURE ALLEGATION

      11 .   As the result of committing the offense alleged in

Count One of this Indictment , DEREK JONES , the defendant , shall

forfeit to the United States , pursuant to Title 18 , United

States Code , Section 981 (a) (1) (C) , and Title 28 , United States

Code , Section 2461(c) , all property , real and personal , that

constitutes or is derived from proceeds traceable to the

commission of such offense .

                        Substitute Asset Provision

      12 .   If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             (i)   cannot be located upon the exercise of due

diligence;

             (ii) has been transferred or sold to, or deposited

with , a third person ;

             (iii) has been placed beyond the jurisdiction of the

Court ;

             (iv) has been substantially diminished in value; or

             (v) has been commingled with other property which

cannot be subdivided without difficulty ;
                                     7
  Case 1:21-cr-00059-LAP Document 2 Filed 01/28/21 Page 8 of 9




it is the intent of the United States , pursuant to Title 21 ,

United States Code, Section 853 , to seek forfeiture of any other

property of the defendant up to the value of the forfeitable

property described above .

            (Title 18 , United States Code , Section 981 ;
          Title 21 , United States Code , Section 853 ; and
           Title 28, United States Code , Section 2461 . )




                                      United States Attorney




                                  8
Case 1:21-cr-00059-LAP Document 2 Filed 01/28/21 Page 9 of 9




                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK



                    UNITED STATES OF AMERICA

                               -   V   -


                           DEREK JONES ,

                            Defendant .




                        SEALED INDICTMENT

                           21 Cr .

                (18 U. S . C. §§ 1343, 1028A(a) (1) ,
                 1028A(b), 1028A(c)(5) , and 2 . )




                         AUDREY STRAUSS
                     United States Attorney




                 ~~
                 ~          Foreperson
